         CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 1 of 56




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
                                   No. 20-CV-2325


 E r i c k a K H O UN E D A L E T H ,                                   )
                                                                        )
         Plaintiff,                                                     )   COMPLAINT
                                                                        )   SEEKING
 v.                                                                     )   MONETARY
                                                                        )   DAMAGES,
 C I T Y O F M I N NE A P O L I S , a                                   )   DECLARATORY
 m u n i c i p a l e n t i t y ; O f f i c e r D O E # 1, i n           )   JUDGMENT,
 t h e i r i n d i v i d u a l a n d o f f i c i a l c a p ac i t y ;   )   INJUNCTIVE
 and Officer DOE #2, in their                                           )   RELIEF
 individual and official capacity,                                      )
                                                                        )
         Defendants.                                                    )   DEMAND FOR
                                                                        )   JURY TRIAL
                                                                        )




                              GENERAL INTRODUCTION

1.      This is an action under 42 U.S.C. § 1983 seeking monetary damages as

        compensation for Defendants’ violations of Plaintiff’s constitutional

        rights under the First, Fourth, and Fourteenth Amendments to the

        United States Constitution. Plaintiff also seeks declaratory and

        injunctive relief.

2.      Additionally, this action states common law battery, negligence, and

        negligent inflection of emotional distress claims pursuant to MINN.

        STAT. § 466.02 against two police officers whose identities are not yet

        known, but who are referred to in this Complaint as Officer Doe #1 and


                                                                                    1|Page
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 2 of 56




     Officer Doe #2 (collectively, “Officers Doe” or “Doe Defendants”) in

     their individual and official capacities (differentiated by claim), and

     against the City of Minneapolis, Minnesota for the actions of its agents

     and employees Minneapolis Mayor Jacob Frey, Minneapolis Police

     Chief Medaria Arradondo.

3.   Jurisdiction is based upon 28 U.S.C. §§ 1331, 1343, 1367, 1651, 2201;

     claim joinder is appropriate under Fed. R. Civ. P. 18.

4.   It is alleged that on May 31, 2020, one or both Doe Defendants,

     engaged in an action which resulted in the unreasonable seizure of

     Plaintiff, thereby violating her rights under the Fourth Amendment to

     the United States Constitution, as made applicable to the States by the

     Fourteenth Amendment, as well as her rights to Due Process and

     Equal Protection under the Fourteenth Amendment.

5.   Defendants violated Plaintiff’s constitutional rights because of, inter

     alia, the policies or customs of the City of Minneapolis and the

     Minneapolis Police Department, under the supervision of Minneapolis

     Police Chief Medaria Arradondo and Minneapolis Mayor Jacob Frey.

6.   On May 31, 2020, Defendant City of Minneapolis, through Minneapolis

     Mayor Jacob Frey, mandated a city-wide curfew and thereby engaged

     in action that unconstitutionally deprived Plaintiff of her rights under

     the First Amendment to speak and assemble, as made applicable to

                                                                        2|Page
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 3 of 56




     the states through the Fourteenth Amendment, and of her right to be

     present in public under the Fourteenth Amendment.

7.   In enforcing the mandated curfew on May 31, 2020, Defendant City of

     Minneapolis, through its agents, including Police Chief Medaria

     Arradondo and Doe Defendants, unconstitutionally deprived Plaintiff

     of her rights under the First Amendment to speak and assemble, as

     made applicable to the states by the Fourteenth Amendment, and of

     her right under the Fourteenth Amendment to be present in public.

8.   One or both Doe Defendants committed a common law battery against

     Plaintiff for which the City of Minneapolis must assume liability under

     MINN. STAT. § 466.02 and/or MINN. STAT. § 3.736.

9.   Officers Doe breached their duty of reasonable care to (1) conduct the

     arrest of Plaintiff in a constitutionally permissible manner and (2) to

     not unnecessarily harm Plaintiff in the execution of her arrest.

     Officers Doe breached this duty by pulling Plaintiff from her vehicle

     and deploying tear gas in an act of common law negligence for which

     the City of Minneapolis must assume liability under MINN. STAT. §

     466.02 and/or MINN. STAT. § 3.736.




                                                                        3|Page
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 4 of 56




                                 PA R TI ES

                     Plaintiff: Ericka Khounedaleth

10.   Plaintiff Ericka Khounedaleth [hereinafter “Ericka”] was among

      those who assembled to peacefully protest the killing of George Floyd

      on May 31, 2020.

11.   Ericka is a twenty-year-old administrative accounting assistant and a

      business student at North Hennepin Community College. She resides

      in Plymouth, Minnesota.

                     Defendant: City of Minneapolis

12.   Defendant City of Minneapolis [hereinafter “Minneapolis” or “the

      City”] is a municipal corporation duly organized and existing under

      the Constitution and laws of the State of Minnesota.

13.   The Minneapolis Police Department [hereinafter “MPD”] is a local

      government entity and an agency of Defendant Minneapolis, and all

      actions of the MPD are the legal responsibility of Minneapolis.

14.   Minneapolis is sued in its own right on the basis of its policies,

      customs, and practices which gave rise to Plaintiff’s federal rights

      claims.

15.   Minneapolis Mayor Jacob Frey [hereinafter “Frey”] is, and was at all

      times relevant to this action, the Mayor of Minneapolis and the chief



                                                                           4|Page
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 5 of 56




      policymaker responsible for implementing curfew orders and

      authorizing MPD’s use of force.

16.   Minneapolis Police Chief Medaria Arradondo, [hereinafter

      “Arradondo”] is, and was at all times relevant to this action, the MPD

      police chief and a policymaker for his department.

             Defendants: Minneapolis Officers Doe 1 and 2

17.   Ericka is informed, believes, and thereupon alleges that Officers Doe

      1 and 2 were the agents, servants, and employees of Defendant

      Minneapolis and/or the MPD.

18.   These individuals were likely members of the MPD, though they may

      have been operating in Minneapolis at the direction of the Mayor and

      Governor under the auspices of another law enforcement agency.

19.   Ericka does not yet know the true names and capacities of

      Defendants sued herein as Doe 1 and 2 and therefore sues these

      Defendants by such fictitious names. Plaintiff will amend this

      Complaint to allege their true names and capacities when

      ascertained.

20.   Both individual Doe Defendants are sued in both their individual and

      official capacities.

21.   For purposes of Plaintiff’s claims under 42 U.S.C. § 1983, Doe

      Defendants are sued in their individual capacity. While Plaintiff also

                                                                       5|Page
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 6 of 56




      faults Doe Defendants for the actions they performed in their official

      capacity, these harms are imputed to the City of Minneapolis and

      need not be realleged.

22.   For purposes of Plaintiff’s claims under § 42 U.S.C § 1983 against the

      City of Minneapolis, Defendants are sued in their official capacity.

23.   For purposes of Plaintiff’s state law claims, Doe Defendants are sued

      in their official capacity only.

24.   Ericka is informed, believes, and thereupon alleges that Officers Doe

      1 and 2, in addition to the named Defendants, are factually and

      proximately responsible for the damages and injuries alleged herein.

25.   Ericka is informed, believes, and thereupon alleges that, at all times

      relevant hereto, Doe Defendants were the agents, servants, and

      employees of Defendant Minneapolis and were acting at all times

      within the scope of their agency and employment and with the

      knowledge and consent of their principal and employer.

26.   At all times Doe Defendants were acting under color of state law.

27.   Ericka is informed, believes, and thereupon alleges that the practices,

      policies, and customs of Minneapolis and/or the MPD caused the

      unlawful action taken against Ericka.




                                                                      6|Page
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 7 of 56




                               JURISDICTION

28.   This Court has jurisdiction under 28 U.S.C. § 1331 (federal question

      jurisdiction), 28 U.S.C. § 1343 (civil rights jurisdiction), 28 U.S.C. §

      1651 (All Writs Act), 28 U.S.C. § 2201 (declaratory judgment), and 42

      U.S.C. §§ 1983, 1988. Supplemental jurisdiction over state claims is

      appropriate as the events in question “derive from a common nucleus of

      operative fact.” 28 U.S.C. § 1367; United Mine Workers of Am. v. Gibbs,

      383 U.S. 715, 725 (1966).

                                    VENUE

29.   Venue properly lies in the District of Minnesota under 28 U.S.C. §

      1391(e)(1) because all the events giving rise to this claim occurred in

      this district, all Defendants reside in this district, and no real property

      is involved in this action.

                         FACTUAL BACKGROUND

30.   On May 25, 2020, Minneapolis Police Officer Derek Chauvin knelt on

      George Floyd’s neck for more than eight minutes as Mr. Floyd’s life

      slowly slipped away. Despite Mr. Floyd’s pleas for help and the

      protestations of onlookers, Officer Chauvin and two other officers held

      him on the ground, handcuffed, until well after he completely stopped

      moving, while a fourth officer prevented bystanders from intervening to

      save Mr. Floyd’s life. Mr. Floyd died on the street in Minneapolis. He

                                                                          7|Page
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 8 of 56




      was suspected of attempting to pass a counterfeit $20 bill. These

      officers have since been indicted for aiding or abetting murder in the

      second degree in violation of MINN. STAT. § 609.19.

31.   On May 26, 2020, thousands of Minneapolis residents took to the City’s

      public streets and spaces to protest the killing of Mr. Floyd, as well as

      police killings of other people of color. As city officials acknowledged,

      the vast majority of these protesters exercised their First Amendment

      rights in a forthright, peaceful, and lawful manner.

32.   On the evening of May 27, 2020, the Minneapolis Fire Department

      responded to several fires that occurred in the vicinity of the Third

      Precinct, along Lake Street near the intersection with Hiawatha

      Avenue. Mayor Frey responded by declaring a state of emergency,

      citing fires and unrest near the Third Precinct and in the surrounding

      area.

33.   On May 28, 2020, the Fire Department again responded to a number of

      fires along Lake Street in the vicinity of the Third Precinct. Several

      additional fires also broke out in the vicinity of Broadway Avenue on

      the City’s north side.

34.   In total, all the building fires experienced throughout Minneapolis and

      the vast majority of the property crimes that prompted the order were

      confined to two discrete areas: around Lake Street on the south side,

                                                                          8|Page
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 9 of 56




      and Broadway Avenue on the north side. Together, these areas

      constituted about four of Minneapolis’s fifty-eight square miles.

35.   On May 31, 2020, Mayor Frey issued Emergency Regulation 2020-2-2,

      implementing a city-wide curfew between the hours of 8:00 PM on May

      31, 2020 and 6:00 AM on June 1, 2020.

36.   This order, in tandem with similar measures, ultimately mandated

      that all Minneapolis residents throughout the city stay off the streets

      for several consecutive evenings despite the fact that the fires and

      unrest that prompted the orders were largely confined to two relatively

      discrete areas.

37.   In issuing the order, officials acknowledged that peaceful protesters

      would be caught up in the enforcement and indicated that anyone out

      beyond the curfew would be treated as if they were aiding and abetting

      those seeking to do property damage.

38.   Minneapolis officials characterized the outright criminalization of First

      Amendment activity and MPD’s violent enforcement of the curfew

      order as necessary to restore order.

39.   Over the full period in which the curfews were in effect, and the two

      days prior, half of Minneapolis’s eighty-seven neighborhoods

      experienced no fire activity, protest-related or otherwise.



                                                                          9|Page
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 10 of 56




40.   Fifty-three of Minneapolis’s eighty-seven neighborhoods experienced no

      building fires.

41.   At the time Mayor Frey issued Emergency Regulation 2020-2-2, he

      acted under the color of the statutes, ordinances, regulations, customs,

      and usages of Defendant Minneapolis and the State of Minnesota under

      the apparent authority of his office as Mayor and MINN. STAT. § 12.29.

                   The Assault of Ericka Khounedaleth

42.   Plaintiff Ericka Khounedaleth attended one of the protests in the

      aftermath of Mr. Floyd’s death in an effort to exercise her

      constitutional rights to assemble, to make known and voice her

      displeasure with the violence perpetrated by MPD officers against

      people of color and particularly against African American men.

43.   Ericka attended this protest with Kim Huynh [hereinafter “Kim”] and

      Rachel Scoggins [hereinafter “Rachel”], who sought the same

      peaceful, yet powerful, aims as Ericka.

44.   Ericka was injured by police officers on May 31, 2020.

45.   On May 31, 2020, Ericka, Kim, and Rachel arrived in downtown

      Minneapolis around 6:30 PM.

46.   Ericka parked facing north on Chicago Ave., between 6:30 and 7:00

      PM. The group planned to hand out milk and water to protesters as

      needed.

                                                                      10 | P a g e
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 11 of 56




47.   Ericka, along with Kim and Rachel, decided to stay in the car for the

      duration of their time at the protest.

48.   Ericka drove east on Washington Avenue, following traffic and the

      crowd of protesters as they marched.

49.   By approximately 8:00 PM, police officers had created a barricade,

      blocking travel to the eastern side of Washington Avenue.

50.   Around 8:00 PM, Ericka noticed that police had blocked off eastern

      Washington Avenue and tension was building in the area. Ericka saw

      one car attempt to continue past the police barricade; police slashed the

      car’s tires.

51.   The blockage made it impossible for Ericka to continue eastbound on

      Washington Avenue, forcing her to turn around and seek an exit

      elsewhere.

52.   If Mayor Frey’s emergency regulation, or Minnesota Governor Tim

      Walz’s Emergency Exec. Order No. 20-68, were themselves lawful,

      Ericka’s presence on the street after 8:00 PM was punishable as a

      misdemeanor by up to ninety days in jail or a $1,000 fine. See MINN.

      STAT. § 12.45; MINNEAPOLIS, MINN., CODE OF ORDINANCES § 1.30.

53.   Ericka made a U-turn around 8:10 PM to avoid the police barricade.

      She then got stuck on westbound Washington Avenue as police officers

      blocked the street and approached from all sides.

                                                                      11 | P a g e
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 12 of 56




54.   From this point forward, Ericka was attempting to leave the area and

      return home.

55.   Two additional individuals, who knew Rachel, were protesting in the

      area. They joined Ericka, Rachel, and Kim in the car in order to leave

      the scene.

56.   Ericka slowly moved the vehicle forward when she saw a flash grenade,

      and she watched several other cars divert into a parking lot north of

      Washington Avenue.

57.   Ericka followed these cars into the parking lot because there was an

      exit that was not blocked by the police.

58.   As Ericka approached the parking lot entrance, officers began moving

      toward the exit. Ericka watched officers allow two vehicles through the

      exit without confrontation.

59.   When Ericka neared the exit, officers approached her vehicle with

      weapons raised.

60.   Since this event occurred, it has become known that Mayor Frey and

      the City of Minneapolis selectively enforced the curfew orders, granting

      informal exemptions to certain individuals and organizations.

61.   Ericka put the car in reverse but did not move, leaving her foot on the

      brake. She told everyone in the car to put their hands up and comply

      with the officers.

                                                                      12 | P a g e
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 13 of 56




62.   Officers Doe 1 and 2 approached the driver’s side door of the vehicle.

      The car door was unlocked, and Ericka was not wearing a seatbelt.

63.   Without telling Ericka what they were going to do, and without first

      requesting that Ericka exit the car, one of the officers pulled open the

      door, grabbed Ericka tightly by her right shoulder, and forcibly

      removed Ericka from the vehicle.

64.   As Ericka was pulled from the car and thrown to the ground, the other

      officer stood by and watched.

65.   Because the car was still in reverse, the car jolted backward. One of the

      officers got into the vehicle and put it in park.

66.   While Ericka was on the ground, one of the officers deployed tear gas.

      She felt the effects of the tear gas immediately; she felt burning pain,

      had difficulty breathing, and was terrified.

67.   Officers Doe 1 and 2 yelled for Ericka to get up. Both had their guns

      drawn and aimed at Ericka’s head. The officers grabbed Ericka, one by

      each arm, and dragged her to her feet. She had difficulty walking, and

      the officers dragged her several feet before pushing her toward a group

      of other protesters.

68.   Ericka stood with the other protesters for about ten minutes before

      they were all told to lie face down.



                                                                         13 | P a g e
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 14 of 56




69.   Officers then began arresting the protesters with Kwik-cuffs (i.e.

      plastic zip ties). Ericka’s cuffs were extremely tight on her wrists.

70.   The protesters sat in the parking lot for approximately two hours while

      waiting to board a transport bus.

71.   Ericka was finally instructed to board a Metro Mobility bus around

      10:45 PM.

72.   The bus was supposed to be only female arrestees, but one male was

      present on the bus. Passengers were tightly packed, sitting shoulder to

      shoulder, and sharing seats. Most passengers were not wearing masks

      because the tear gas had gotten on their COVID-19 prevention masks,

      thereby rendering the masks unwearable. These conditions were

      unequivocally contrary to the local government’s policies and

      recommendations in preventing the spread of COVID-19.

73.   Ericka and the other protesters sat on the Metro Mobility bus for over

      an hour, the majority of which was spent stopped in front of the

      Hennepin County Government Center, before driving to a parking

      garage.

74.   At the parking garage, Ericka, Kim, and Rachel were transferred to a

      male-passenger coach bus and were then driven to the Hennepin

      County Jail.



                                                                        14 | P a g e
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 15 of 56




75.   Ericka was issued a citation for unlawful assembly and curfew

      violation. She was finally released around 1:30 AM on June 1, 2020.

      The charges on the citation were dismissed by the State of Minnesota,

      acting through the Office of the Minneapolis City Attorney, on July 23,

      2020.

76.   Doe Defendants did not tell Ericka to exit the vehicle before using force.

77.   At no point prior to the confrontation did Doe Defendants verbally

      notify Ericka of their presence or intention to arrest her.

78.   At no point prior to the confrontation did Doe Defendants seek to

      determine whether Ericka and her passengers were lawfully out after

      curfew (the emergency declarations contained various exceptions which

      would make it impossible for an officer to determine on sight whether

      someone out after curfew was violating the curfew order).

79.   At no point prior to the confrontation did Ericka or any of her

      passengers move towards the officers in a threatening manner.

80.   At no point prior to the confrontation did Ericka engage in conduct

      which could be construed as an attempt to damage property or threaten

      the safety of any person.

81.   At no point prior to pulling Ericka from the car did officers move to

      effect an arrest of her or to apprehend her.



                                                                        15 | P a g e
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 16 of 56




82.   Doe Defendants did not verbally identify any alleged violation of law

      prior to or during their apprehension of Ericka.

83.   Plaintiff was given no chance to surrender, peacefully or otherwise,

      before tear gas was deployed.

84.   Despite Ericka’s lack of resistance or unlawful activity, tear gas was

      deployed against her during a global respiratory-based pandemic

      without any regard for Ericka’s safety or respiratory health.

85.   At no point before, during, or after being apprehended was Ericka read

      her Miranda rights.

86.   At all times mentioned, Doe Defendants were acting under the color of

      the statutes, ordinances, regulations, customs, and usages of Defendant

      Minneapolis and the State of Minnesota under the authority of their

      respective offices as police officers.

87.   MINN. STAT. § 629.32 instructs that “[a] peace officer making an arrest

      may not subject the person arrested to any more restraint than is

      necessary for the arrest and detention.” Accordingly, Minnesotans have

      a liberty interest in freedom from the use of excessive force grounded in

      substantive state law.

88.   MINN. STAT. § 629.33 instructs that “[i]f a peace officer has informed a

      defendant that the officer intends to arrest the defendant, and if the

      defendant then flees or forcibly resists arrest, the officer may use all

                                                                         16 | P a g e
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 17 of 56




      necessary and lawful means to make the arrest.” (emphasis added).

      Accordingly, Minnesotans have liberty interests in being informed prior

      to being subjected to police force and to be free from such force unless

      they resist or attempt to flee. Both of these liberty interests are

      grounded in substantive state law.

89.   MPD recently revised its policies to make clear that the least amount of

      force necessary must be used; this new policy indicates that MPD’s

      previous policies allowed excessive force to be used in violation of state

      statute.

90.   According to Goyette v. City of Minneapolis, No. 20-CV-1302

      (WMW/DTS), 2020 WL 3056705, at *2 (D. Minn. June 9, 2020), “the

      Minnesota State Patrol has not used chemical irritants or less-lethal

      munitions to try and maintain order and safety since May 31, 2020.”

      This statement shows that the Minnesota State Patrol was using

      chemical irritants on May 31, 2020. This statement also shows that

      Minnesota State Patrol understands that chemical irritants are not

      appropriate for use against non-violent, non-aggressive protesters or

      misdemeanants.




                                                                        17 | P a g e
        CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 18 of 56




      MPD’s Customary Use of Excessive Force Against Unarmed and
                         Compliant Civilians

91.     Minneapolis enforced the emergency order through a massive

        deployment of National Guard troops and a consortium of law

        enforcement agencies, all of whom were authorized to use force against

        anyone outdoors after curfew regardless of whether such use of force

        was necessary to gain compliance.

92.     Even before curfew was in place, MPD officers maced protesters from

        their vehicles without warning and despite an absence of threat or

        justifiable provocation. This occurred on multiple occasions including

        on May 28, involving Annette Williams, and by a series of MPD police

        SUVs including vehicle number 352 during broad daylight while

        exiting Washington Avenue onto Interstate 35W.

93.     During the enforcement of the curfew, police officers deployed tear gas

        against prone, nonresistant persons alleged (but not shown) to be

        misdemeanants.

94.     During the enforcement of the curfew, Minneapolis police officers fired

        “less lethal” projectiles indiscriminately into crowds of peaceful

        protesters on May 30, 2020.




                                                                         18 | P a g e
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 19 of 56




95.   During the enforcement of the May 30, 2020 curfew, police officers

      fired “less lethal” paint projectiles at Tanya Kerssen as she stood on

      her own porch despite an absence of threat or justifiable provocation.

96.   During the enforcement of the curfew, police officers attacked

      protesters from moving vehicles on May 30, 2020.

97.   On May 30, 2020, police opened fire with “less lethal” projectiles on a

      clearly marked medical encampment set up to treat injured

      individuals in the K-Mart parking lot located at 10 W. Lake Street,

      Minneapolis, MN 55408, despite health care providers compliance

      with orders to raise their hands.

98.   During the enforcement of the curfew, police officers fired “less-lethal”

      projectiles at clearly marked press personnel despite a clear exception

      permitting their presence in public.

99.   Members of the press who were attacked by police officers during this

      time include, inter alia: John Minchillo (May 29, 2020), Molly

      Hennessy-Fiske (May 30, 2020), Michael George (May 30, 2020), John

      Marschitz (May 30, 2020), Carolyn Cole (May 30, 2020), Ryan

      Faircloth (May 30, 2020), Chao Xiong (May 30, 2020), Linda Tirado

      (May 30, 2020), Ali Velshi (May 30, 2020), Julio-Cesar Chavez (May

      30, 2020), Lucas Jackson (May 30, 2020), and Susan Ormiston (May

      30, 2020). See also Goyette, 2020 WL 3056705, at *2 (“Goyette

                                                                       19 | P a g e
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 20 of 56




      contends that ‘the MPD and the State Patrol have engaged in

      alarming, aggressive tactics to harm and intimidate credentialed, or

      otherwise identifiable members of the news media providing on-the-

      scene coverage’ of the events following Floyd’s death. Goyette alleges

      that several members of the news media, after identifying themselves

      as members of the press, have been arrested, threatened, shot with

      rubber bullets, or subjected to chemical irritants.”).

100. During the enforcement of the curfew, police officers kettled1

      protesters to prevent their dispersing before curfew and then moved in

      to arrest them, striking protesters with batons and assaulting

      protesters with chemical irritants. This occurred on May 31, 2020

      near the intersection of Washington Avenue and Interstate 35W

      where nearly 150 protesters were prevented from dispersing before

      curfew and subsequently gassed and arrested en masse.

101. During the enforcement of the curfew, police officers held arrestees in

      close proximity to one another despite the government’s own social

      distancing guidelines implemented in response to the COVID-19

      pandemic.




1“Kettling” is a law enforcement tactic by which officers encircle a group of
protesters without providing a means of egress. See, e.g., Ziegler v. City of St.
Louis, Missouri, 2020 WL 709257, at *1 n.1 (E.D. Mo. Feb. 12, 2020).
                                                                        20 | P a g e
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 21 of 56




102. These actions were widely reported by local, regional, and national

      news outlets, and through social media; Mayor Frey and Chief

      Arradondo were aware of the ongoing excessive force complaints.

103. Photojournalist Lucas Jackson reported “[i]t’s not that we were being

      shot because we were between cops and protesters. It’s that we were

      shot at if we were anywhere in line of sight. I’ve been hit because I

      was in the wrong place before. I’ve never been aimed at so

      deliberately so many times when I was avoiding it.”

104. Mayor Frey and Governor Walz acknowledged the ongoing use of

      excessive force used against peaceful protesters as an unfortunate

      result of curfew enforcement.

105. This massive use of force was authorized, either explicitly or tacitly, by

      Defendant Minneapolis through its agents: Mayor Frey and Chief

      Arradondo. This is evidenced through warnings issued at the time the

      curfew was implemented and by the pervasive use of force by MPD and

      other law enforcement agencies employed at all times throughout the

      relevant time period.

106. Even if this use of force was not explicitly authorized by Defendant

      Minneapolis, it resulted from the City’s failure to supervise or provide

      adequate instruction to their officers despite their awareness of the

      ongoing issues.

                                                                       21 | P a g e
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 22 of 56




107. Before May 31, 2020, the City failed to train officers adequately for

      responding to mass demonstrations or protests.

108. The City failed to provide officers with adequate instruction as to what

      level of force was permitted or suggested in responding to alleged

      misdemeanor offenses by non-violent alleged misdemeanants during

      the City’s response to the George Floyd protests that occurred between

      May 25, 2020 and May 31, 2020.

109. The City’s failure to provide officers with adequate instructions

      regarding the levels of force that are permitted or suggested in

      responding to the George Floyd protests that occurred between May 25,

      2020 and May 31, 2020 demonstrates that the City failed to provide

      officers with adequate supervision during the City’s protest responses.

110. Even before the curfew regime, MPD officers have a long history of

      engaging in excessive force against unarmed civilians; these represent

      practices that MPD, and by extension Minneapolis, has long ignored

      and tacitly approved of.

111. In 2010, MPD officers killed David Cornelius Smith, who was

      suffering a mental health breakdown, with multiple taser blasts and

      an overly aggressive restraint that caused him to lose consciousness.

      The officers involved were not criminally charged or disciplined. The

      Internal Affairs Unit never interviewed them.

                                                                         22 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 23 of 56




112. In 2013, Minneapolis resident Terrance Franklin was chased into a

     basement and shot dead by five MPD officers. The officers involved

     were not criminally charged or disciplined.

113. In 2014, MPD officers choked, punched, and handcuffed Alfred

     Flowers before continuing the beating by stomping and kicking him as

     he laid on the ground. The officers involved were not criminally

     charged or disciplined.

114. Again in 2014, former MPD officer Tou Thao beat Lamar Ferguson on

     the streets of Minneapolis. The officer punched, kicked, and kneed

     Ferguson while he was handcuffed. Ferguson’s teeth were shattered,

     and he was hospitalized for four days. Thao would later be one of the

     officers involved in George Floyd’s murder, and he had six police

     conduct complaints filed against him at the time—one remained

     pending and the other five were closed without discipline.

115. In 2015, Minneapolis resident Jamar Clark was shot and killed by

     MPD officers. The officers involved were not criminally charged or

     disciplined.

116. In 2016, Minnesota Vikings player Tom Johnson was maced and

     tasered after MPD officers initiated a confrontation with him. Both

     officers involved had been sued previously for unreasonable force.



                                                                   23 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 24 of 56




     Neither faced criminal charges or discipline for the altercation with

     Johnson.

117. Again in 2016, MPD officers kicked and struck Tomas Garcia-

     Orihuela as he laid handcuffed on the ground. One of the officers

     involved had previously been named in two excessive force lawsuits.

118. In 2017, unarmed Minneapolis resident Justine Ruszczyk was shot

     and killed in her backyard by former MPD officer Mohamed Noor.

     Noor became the only law enforcement officer ever convicted of

     murder for an on-duty incident in the state of Minnesota.

119. In 2018, an MPD officer drop-kicked Jeremiah Jermaine Thomas in

     the chest before additional MPD officers joined in, punching, kneeing,

     and kicking him and causing a punctured lung, internal bleeding, and

     fractured ribs.

120. In all of these cases, settlements were reached, meaning Defendant

     Minneapolis was on notice of MPD’s ongoing pattern of reckless

     violence, as the Mayor is notified of all litigation brought against the

     City and must approve all settlements.

121. In 2019, MPD officers repeatedly tasered Champaigne Lynn Hale and

     Leonadis John Evans in their backyard, in what was described as a

     police riot, prompting the county to drop criminal charges against the

     women. The event was widely reported.

                                                                      24 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 25 of 56




122. Impunity is the norm. Of the 2,013 complaints filed against MPD

     officers in the past seven years, only 31, or 1.5 percent, ended in

     serious discipline.

123. Derek Chauvin, the former MPD officer responsible for the death of

     George Floyd, personifies MPD’s failure to discipline officers. Before

     May 25, 2020, at least eighteen complaints were filed against

     Chauvin, many of which alleged misconduct or excessive force, but

     only two of those complaints were closed with discipline. This pattern

     of inadequate discipline for unlawful actions extends throughout the

     entirety of the MPD.

124. MPD’s culture accepts and allows the use of excessive force as a

     customary part of the job.

125. All MPD officers are represented by the Police Officer’s Federation of

     Minneapolis. The federation provides union representation to all

     officers and negotiates on their behalf with the City.

126. The federation’s elected president, Lieutenant Robert Kroll (“Kroll”),

     acts as an unofficial policymaker within the MPD. As the president of

     the union, Kroll is an important culture maker in the department, and

     he acts as a de facto policymaker for many of the officers. As

     president, he is elected by MPD officers. Their affirmative choice of

     him as a leader sheds light on the culture of the department.

                                                                      25 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 26 of 56




127. Kroll’s statement to federation members, on June 2nd, underscores his

     influence throughout the department:

           What has been very evident throughout this process is you
           have lacked support from the top. I’ve noted in press
           conferences from our mayor, our governor, and beyond, how
           they refuse to acknowledge the work of MPD and
           continually shift blame to it. It is despicable behavior. How
           our command staff can tolerate it and live with themselves
           I do not know… Although I have not been visibly present, I
           am closely monitoring what is occurring. I commend you
           for the excellent police work you are doing… I’ve had
           numerous conversations with politicians at the state level.
           I gave a detailed plan of action including a range of 2000 to
           3000 National Guard, their deployment allocations
           throughout our city and St. Paul, in a phone meeting with
           Senate majority leader Paul Gazelka. I’ve worked with
           other police leaders from New York to Las Vegas to push
           our messaging on a national level.

     These are not the words of a standard lieutenant; they are the

     words of a man who sets the tone and culture for the

     department.

128. Kroll is a member of the City Heat motorcycle club, which has been

     known to regularly display white supremacist symbols.

129. Minneapolis permitted so-called “warrior training,” which prepares

     police to do battle with civilians, until 2019.

130. After 2019, the Police Federation, headed by Kroll, offered free

     warrior training to Minneapolis officers. The union was not subject to

     censure or reprimand for engaging in this conduct.


                                                                      26 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 27 of 56




131. No efforts were made to prevent officers from engaging in warrior

     training programs despite a clear awareness regarding its popularity

     amongst officers and Minneapolis officials’ awareness of the

     propensity to result in violence perpetuated towards citizens.

                                INJURIES

132. At minimum, the injuries Ericka suffered rise to the level of “bodily

     harm,” as that term is defined by MINN. STAT. § 609.02, subd. 7.

133. Ericka suffered injuries to her knee and wrists as a result of being

     forcibly removed from her vehicle and placed in restraints for over

     five hours on May 31, 2020 and the early hours of June 1, 2020.

134. Ericka was also exposed to unnecessary and excessive physical and

     emotional pain and suffering as a result of Officers Doe 1 and 2’s use

     of chemical irritants against Ericka during the course of her arrest.

135. As a result of her injuries from May 31, 2020, Ericka suffered damage

     to the nerves in her wrist, making it incredibly difficult to use her

     hands. The pain in her wrists persisted for nearly a week.

136. Prior to May 31, 2020, Ericka had never had nerve damage to her

     wrists.

137. Ericka experienced daily headaches for weeks following the incident.

     These headaches made her sensitive to smell and motion.



                                                                      27 | P a g e
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 28 of 56




138. Ericka has experienced anxiety after the incident, as a direct result of

      the incident, and she continues to experience periods of

      hyperventilation and general anxiety with sudden movements or

      sounds and at the sight of police officers.

139. Ericka has experienced trouble sleeping in the aftermath of the

      incident. She frequently suffers from night terrors and avoids sleeping

      due to fear of nightmares involving the incident or police officers.

140. The incident has made Ericka extremely hesitant to call the police if

      she were to need them and it has engendered in her a serious distrust

      of officers. In this manner, it has deprived her of equal access to justice

      and protection.

141. The incident has also triggered Post-traumatic Stress Disorder

      (“PTSD”) and depression symptoms in Ericka, and she has difficulty

      concentrating. This affects her emotional well-being and her ability to

      perform as a student.

142. As a result of these emotional injuries, Ericka was unable to enroll in

      classes at North Hennepin Community College for Fall Semester 2020.

      She was previously on track to graduate at the end of that semester.

143. Ericka has suffered extreme emotional distress, in the form of pain and

      suffering, as a result of Defendants’ intentional actions.



                                                                        28 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 29 of 56




                         CLAIMS FOR RELIEF

144. Doe Defendant 1, Doe Defendant 2, or both Doe Defendants 1 and 2’s

     unprompted, unnecessary, and unannounced use of force violated

     Ericka’s Fourth Amendment right to be free from unreasonable

     seizures.

145. Doe Defendant 1, Doe Defendant 2, or both Doe Defendants 1 and 2’s

     unprompted, unnecessary, and unannounced use of force violated

     Ericka’s Fourteenth Amendment rights to substantive and procedural

     Due Process.

146. Defendant Minneapolis’s policies and customs of encouraging and

     tacitly approving of known and excessive force were the moving force

     behind Doe Defendants’ conduct in a manner sufficient for liability to

     attach under Monell and Canton. See City of Canton v. Harris, 489

     U.S. 378, 385 (1989); Monell v. Dep't of Soc. Services of City of New

     York, 436 U.S. 658, 691 (1978).

147. Doe Defendant 1, Doe Defendant 2, or both Doe Defendants 1 and 2’s

     unprompted, unnecessary, and unannounced use of force constitutes a

     common law battery under Minnesota tort law.

148. Doe Defendant 1, Doe Defendant 2, or both Doe Defendants 1 and 2’s

     unprompted, unnecessary, and unannounced use of force resulted in a



                                                                     29 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 30 of 56




     breach of duty which constitutes common law negligence under

     Minnesota tort law.

149. Doe Defendant 1, Doe Defendant 2, or both Doe Defendants 1 and 2’s

     unprompted, unnecessary, and unannounced use of force resulted in a

     breach of duty which constitutes common law negligence under

     Minnesota tort law.

150. Doe Defendant 1, Doe Defendant 2, or both Doe Defendants 1 and 2’s

     unprompted, unnecessary, and unannounced use of force constitutes

     common law negligent infliction of emotional distress under

     Minnesota tort law.

151. Defendant Minneapolis’s implementation of Emergency Regulation

     2020-2-2, as well as its enforcement by Chief Arradondo and Officers

     Doe 1 and 2, violated Ericka’s First Amendment rights to Free Speech

     and Assembly, and her Fourteenth Amendment rights to Due Process

     and Equal Protection.

       Count 1: 42 U.S.C. § 1983 – Fourth Amendment Violation

                        (Plaintiff v. Doe 1 & Doe 2)

152. Plaintiff realleges and incorporates herein by reference all preceding

     and all subsequent paragraphs of this Complaint.




                                                                    30 | P a g e
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 31 of 56




153. By grabbing Ericka and throwing her to the ground, Defendant Doe 1

      or 2 violated her constitutional right to be free from unreasonable

      seizures and excessive force.

154. By deploying aerosolized chemical irritants against Ericka when she

      was compliant and non-threatening, Defendant Doe 1 or 2 violated her

      constitutional right to be free from unreasonable seizures and

      excessive force.

155. “[I]t is clearly established that force is least justified against

      nonviolent misdemeanants who do not flee or actively resist arrest

      and pose little or no threat to the security of the officers or the public.”

      Brown v. City of Golden Valley, 574 F.3d 491, 499 (8th Cir. 2009).

156. In determining what level of force, if any, is appropriate under the

      Fourth Amendment, the Court must look to the objective

      reasonableness of the officer’s actions based on “the severity of the

      crime at issue, whether the suspect poses an immediate threat to the

      safety of the officers or others, and whether [s]he is actively resisting

      arrest or attempting to evade arrest by flight.” Graham v. Connor, 490

      U.S. 386, 396 (1989).

157. Courts should also consider “the availability of alternative methods of

      capturing or subduing a suspect.” Retz v. Seaton, 741 F.3d 913, 918

      (8th Cir. 2014) (internal citations omitted).

                                                                          31 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 32 of 56




158. Nothing Ericka or her passengers did can be construed as a threat to

     Officers Doe 1 or 2.

159. Ericka and her passengers were suspected of nothing more than

     violating curfew, a misdemeanor offense.

160. Ericka did not flee nor advance towards officers when they

     approached her vehicle with weapons drawn.

161. Due to precedent indicating that Doe Defendants’ conduct was

     unreasonable, Doe Defendants were aware of the unlawful nature of

     their conduct.

162. Because of this notice, and because of the unreasonable nature of their

     conduct, Doe Defendants are not entitled to qualified immunity.

163. Moreover, “a state actor may be liable for an unreasonable seizure

     under the Fourth Amendment if he fails to intervene to prevent the

     unconstitutional use of excessive force by another official.” Krout v.

     Goemmer, 583 F.3d 557, 565 (8th Cir. 2009).

164. The officer who did not forcibly remove Ericka from her car is also

     liable for their failure to intervene when their fellow officer did not

     announce themselves, seek to apprehend Ericka or her passengers, or

     render aid.

165. Ericka suffered serious harm as a direct and proximate result of

     Defendants’ actions including, but not limited to, physical injury,

                                                                       32 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 33 of 56




     financial injury, emotional trauma, loss of access to justice, and pain

     and suffering.

166. Thus, Defendants violated the Fourth Amendment and 42 U.S.C. §

     1983.

   Count 2: 42 U.S.C. § 1983 – Fourteenth Amendment Violation of
              Ericka’s Substantive Due Process Rights

                        (Plaintiff v. Doe 1 & Doe 2)

167. Plaintiff realleges and incorporates herein by reference all preceding

     and all subsequent paragraphs of this Complaint.

168. When a defendant acts deliberately, an objective standard is

     appropriate in the context of excessive force claims brought pursuant

     to the Fourteenth Amendment. Kingsley v. Hendrickson, 576 U.S. 389,

     402 (2015).

169. Whether the force used against an individual violated substantive Due

     Process rights under the Fourteenth Amendment turns on “the

     relationship between the need for the use of force and the amount of

     force used; the extent of the plaintiff's injury; any effort made by the

     officer to temper or to limit the amount of force; the severity of the

     security problem at issue; the threat reasonably perceived by the

     officer; and whether the plaintiff was actively resisting.” Kingsley, 576

     U.S. at 397.



                                                                      33 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 34 of 56




170. Ericka made no effort to resist officers, made no motion towards Doe 1

     or 2, and did not carry or appear to carry anything that suggested she

     might be armed.

171. Ericka suffered immense pain and suffering, and lasting psychological

     injuries as a result of being pulled from her vehicle and tear-gassed.

172. Officers Doe made no attempt to de-escalate the confrontation and

     instead resorted immediately, and without warning, to the use of

     excessive force.

173. Ericka was trying to return home and leave the scene of the protest

     and carried nothing that could be construed as a weapon.

174. Ericka was inside her vehicle and made no movement toward Doe

     Defendants and did not resist officers in any way.

175. Ericka suffered serious harm as a direct and proximate result of

     Defendants’ actions including, but not limited to, physical injury,

     financial injury, emotional trauma, loss of access to justice, and pain

     and suffering.

176. Thus, Defendants violated the Fourteenth Amendment and 42 U.S.C.

     § 1983.




                                                                     34 | P a g e
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 35 of 56




   Count 3: 42 U.S.C. § 1983 – Fourteenth Amendment Violation of
             Ericka’s Right to Procedural Due Process

                          (Plaintiff v. Doe 1 & Doe 2)

177. Plaintiff realleges and incorporates herein by reference all preceding

      and all subsequent paragraphs of this Complaint.

178. “[S]tate statutes may create liberty interests that are entitled to the

      procedural protections of the Due Process Clause of the Fourteenth

      Amendment.” Buckley v. Ray, 848 F.3d 855, 864 (8th Cir. 2017).

179. Ericka had such a liberty interest created by MINN. STAT. § 629.33 to

      be informed that she was subject to seizure before the arresting officer

      applied any force in seizing her.

180. Ericka had a liberty interest in freedom from the use of any force by a

      police officer unless she fled or forcibly resisted. Id.

181. Ericka also had a liberty interest under MINN. STAT. § 629.32 to be

      free from “any more restraint than is necessary for [her] arrest and

      detention.”

182. Both of these interests relate to Ericka’s constitutional right to be free

      from physical seizure without due process of law, a right which is

      amongst the most important rights guaranteed by the U.S.

      Constitution.




                                                                      35 | P a g e
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 36 of 56




183. While procedural “[d]ue process is flexible and calls for such

      procedural protections as the particular situation demands,” by failing

      to inform Ericka of their intention to seize her, Doe Defendants

      deprived Ericka of any process whatsoever. Mathews v. Eldridge, 424

      U.S. 319, 334 (1976) (internal citations omitted).

184. Given that the statutes in question demand she be given notice and

      satisfy particular criteria prior to having her person forcefully seized,

      she was due, at the very least, notice of the officers’ intent to seize her

      as required by state statute. See MINN. STAT. § 629.33.

185. The use of physical force by ambush and under color of law is not

      consistent with even the most basic principles of procedural Due

      Process.

186. Even if Ericka had been notified that she was about to be placed

      under arrest, she did not flee or pose any reasonably objective threat

      to officers, and accordingly, she was deprived of her liberty interest in

      freedom from the use of force under MINN. STAT. §§ 629.33 and 629.32.

187. As force is only authorized in the event of flight or forceful resistance,

      it was not necessary in Ericka’s case and, accordingly, being pulled

      from her vehicle and tear-gassed was unnecessary, and such actions

      infringed upon her liberty interests in freedom from forceful seizure.



                                                                        36 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 37 of 56




188. Ericka suffered serious harm as a direct and proximate result of

     Defendants’ actions including, but not limited to, physical injury,

     financial injury, emotional trauma, loss of access to justice, and pain

     and suffering.

189. Thus, Defendants violated the Fourteenth Amendment and 42 U.S.C.

     § 1983.

   Count 4: 42 U.S.C. § 1983 – Fourteenth Amendment Violation of
                 Ericka’s Right to Equal Protection

               (Plaintiff v. Minneapolis, Doe Defendants 1 & 2)

190. Plaintiff realleges and incorporates herein by reference all preceding

     and all subsequent paragraphs of this Complaint.

191. “No State shall make or enforce any law which shall…deny to any

     person within its jurisdiction the equal protection of the laws.” U.S.

     Const. amend. XIV.

192. “[T]he Constitution prohibits selective enforcement of the law … [and]

     the constitutional basis for objection to intentionally discriminatory

     application of laws is the Equal Protection Clause…” Johnson v.

     Crooks, 326 F.3d 995, 999 (8th Cir. 2003) (quoting Whren v. United

     States, 517 U.S. 806, 813 (1996)).

193. Any alleged violation of law by Ericka was similarly applicable to the

     two cars that exited the parking lot ahead of her.



                                                                     37 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 38 of 56




194. Despite their otherwise similar situation, Officers Doe did not

     apprehend the other cars but singled out Ericka who is a minority.

195. Selective enforcement is prohibited and the disparate treatment

     demonstrates discriminatory effect, the actions of Doe Defendants

     infringed upon Ericka’s right to Equal Protection under the law.

     Ericka’s rights to Equal Protection were denied on account of race and

     on account of her choosing to exercise her fundamental rights.

196. Ericka suffered serious harm as a direct and proximate result of

     Defendants’ actions including, but not limited to, physical injury,

     financial injury, emotional trauma, loss of access to justice, and pain

     and suffering.

197. Thus, Defendants violated the Fourteenth Amendment and 42 U.S.C.

     § 1983.

           Count 5: Monell and Canton Municipal Liability

                         (Plaintiff v. Minneapolis)

198. For years, MPD officers have engaged in a policy and custom of using

     excessive force against peaceful unarmed civilians. The pervasiveness

     of this custom and notice to Minneapolis officials indicates it has been

     tacitly approved of by the City of Minneapolis.




                                                                       38 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 39 of 56




199. This custom has included the repeated and pervasive use of tasers,

     “less-lethal” impact weapons, and chemical irritants against unarmed

     civilians posing no threat to officers.

200. During the period from May 28, 2020 to May 31, 2020, MPD officers

     engaged in a custom or policy of firing “less lethal” projectiles and tear

     gas indiscriminately at any and all civilians in Minneapolis’s public

     spaces.

201. During the period from May 28, 2020 to May 31, 2020, MPD officers

     engaged in a custom or policy of using excessive force and impact

     weapons against suspected misdemeanants despite clear legal notice

     of the constitutional infirmity of such practice.

202. These customs and policies are reflected in the widespread use of force

     as well as warnings issued at the time suggesting that force would be

     used and that such practices have been authorized by Minneapolis,

     Mayor Frey, and Chief Arradondo.

203. Minneapolis officials, including Mayor Frey and Chief Arradondo,

     approved of this excessive force, either explicitly through use of force

     policies or tacitly given the widespread reporting of extreme violence

     employed by MPD. Minneapolis’s failure to address the issue despite

     its notice constituted tacit approval at least, and potentially express

     authorization.

                                                                      39 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 40 of 56




204. MPD’s Policy Manual provides that the Mayor is “vested with all the

     powers of said city connected with and incident to the establishment,

     maintenance, appointment, removal, discipline, control, and

     supervision of its police force, subject to the limitations herein

     contained and the provisions of the Civil Service chapter of this

     Charter, and may make all needful rules and regulations for the

     efficiency and discipline, and promulgate and enforce general and

     special orders for the government of the same, and have the care and

     custody of all public property connected with the Police Department of

     the city.” (MPD Policy Manual Sec. 1-301 (citing City Charter

     Reference-Chapter 6, Section 1)).

205. Mayor Frey and Chief Arradondo had final policymaking authority

     with regard to establishing written policies and training programs

     that govern the conduct of MPD officers performing policing functions

     on behalf of Minneapolis.

206. Minneapolis officials were aware of the customs and longtime de facto

     policies in place throughout MPD via settlements and media coverage

     but did nothing to reprimand the continued use of warrior training or,

     except in the most extreme cases, follow up on misconduct.

207. Minneapolis, through Chief Arradondo, and Mayor Frey exhibited the

     requisite “deliberate indifference” to constitutional rights to illustrate

                                                                          40 | P a g e
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 41 of 56




      a custom or policy and for municipal liability to attach to police

      officer’s conduct. City of Canton v. Harris, 489 U.S. 378, 385 (1989).

208. This indifference was evidenced by City officials’ recognition of the

      effect the curfew order would have on lawful protesters and their

      acknowledgment that legitimate, nonviolent, constitutionally

      protected protesters would be harmed during enforcement of the

      orders.

209. The implementation of the curfew order resulted in the foreseeable

      and widespread use of excessive force.

210. This level of force was authorized by City officials, and the

      pervasiveness of the conduct illustrates a persistent and widespread

      custom throughout MPD of engaging in such practices as is required

      for a showing of municipal liability. See Monell v. Dep't of Soc.

      Services of City of New York, 436 U.S. 658, 691 (1978).

211. If the level of force used by Defendants was not expressly authorized

      by City officials, City officials failed to adequately instruct MPD

      officers as to what level of force (including use of chemical irritants)

      was warranted or unwarranted in responding to mass demonstrations

      between May 25, 2020 and May 31, 2020.

212. City officials failed to adequately instruct MPD officers as to how to

      enforce curfew orders and failed to adequately instruct MPD officers

                                                                          41 | P a g e
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 42 of 56




      about the many exceptions to the curfew order(s) while such curfew

      orders were in effect.

213. City officials failed to adequately supervise MPD officers to ensure

      excessive force was not being used during the City’s response to mass

      demonstrations between May 25, 2020 and May 31, 2020.

214. City officials failed to adequately supervise MPD officers to ensure

      they were not violating MINN. STAT. §§ 629.33 and 629.32 during the

      City’s response to mass demonstrations between May 25, 2020 and

      May 31, 2020.

215. City officials failed to adequately discipline MPD officers for their

      clear and well-known uses of excessive force in the days leading up to

      May 31, 2020.

216. City officials failed to adequately discipline MPD officers for their

      clear and well-known uses of excessive force generally (without regard

      to mass demonstration response) prior to May 31, 2020.

217. Despite their knowledge of MPD’s customs and practices, Minneapolis

      officials, including Frey and Arradondo, failed to implement measures

      to address them. As a result, the abuses including, but not limited to,

      those set forth above occurred during the implementation of the

      Minneapolis curfew orders.



                                                                      42 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 43 of 56




218. The pervasive use of excessive force, including the use of rubber

     bullets, paint canisters, and tear gas against unarmed civilians, was

     widely reported by media and addressed by city and state officials in

     press conferences indicating they were well aware of the violations,

     yet police violence continued, and perhaps escalated, throughout the

     period between May 28, 2020 and May 31, 2020.

219. The force authorized and the curfew order itself were facially

     unconstitutional as their immense breadth and failure to permit

     alternative forms of expression rendered them improper limitations of

     fundamental rights.

220. “A municipality has no immunity from liability under § 1983 flowing

     from its constitutional violations and may not assert the good faith of

     its officers as a defense to such liability.” Owen v. City of

     Independence, 445 U.S. 622, 622 (1980). Accordingly, Minneapolis’s

     municipal liability must attach because the policies themselves were

     unconstitutional.

221. Ericka suffered serious harm as a direct and proximate result of

     Defendants’ actions including, but not limited to, physical injury,

     financial injury, emotional trauma, loss of access to justice, and pain

     and suffering.



                                                                      43 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 44 of 56




  Count 6: 42 U.S.C. § 1983 – Fourteenth Amendment Violation of
Ericka’s Fundamental Right to Freedom of Movement and Presence
                              in Public

                  (Plaintiff v. Minneapolis, Doe 1 & Doe 2)

222. Plaintiff realleges and incorporates herein by reference all preceding

     and all subsequent paragraphs of this Complaint.

223. Defendants’ above-described conduct violated Ericka’s rights to be

     present in public under the Fourteenth Amendment to the United

     States Constitution. City of Chicago v. Morales, 527 U.S. 41, 53,

     (1999).

224. By criminalizing the public presence of each and every Minneapolis

     resident or visitor for nearly half of the day, for three days running,

     Mayor Frey’s emergency regulation unduly burdened the fundamental

     rights of some 416,000 Minneapolis residents, many of whom lived

     nowhere near the sites of unrest centered around Lake Street on the

     City’s south side and Broadway Avenue on the north.

225. The massive overbreadth of this order renders it facially

     unconstitutional due to the enormous scale of constitutional

     infringements and its effect on the rights of more than 100,000

     Minneapolis residents whose neighborhoods were entirely untouched

     by the unrest in the wake of George Floyd’s killing.




                                                                      44 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 45 of 56




226. The massive overbreadth of this order also renders it facially

     unconstitutional as applied to Ericka.

227. Mayor Frey’s order was implemented on behalf of Defendant

     Minneapolis and enforced by Chief Arradondo and Does 1 and 2.

228. As a direct and proximate result of the enforcement of Mayor Frey’s

     unconstitutional emergency regulation, Ericka suffered serious harm

     including, but not limited to, physical injury, financial injury,

     emotional trauma, loss of access to justice, and pain and suffering.

229. As a direct and proximate result of Mayor Frey’s order, Ericka also

     suffered a constitutional injury in the form of a limitation on her

     fundamental right to remain in public for innocent purposes.

230. Thus, Defendants violated the First Amendment and 42 U.S.C. §

     1983.

  Count 7: 42 U.S.C. § 1983 – First Amendment Violation of Ericka’s
             Rights to Freedom of Speech and Assembly

                          (Plaintiff v. Minneapolis)

231. Plaintiff realleges and incorporates herein by reference all preceding

     and all subsequent paragraphs of this Complaint.

232. Defendants’ above-described conduct violated Plaintiff’s rights to

     freedom of speech, assembly, and association under the First

     Amendment to the United States Constitution.



                                                                         45 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 46 of 56




233. Emergency Regulation 2020-2-2 was simply too broad to satisfy the

     strictures of constitutional inquiry.

234. Defendants’ interest in maintaining order could have been adequately

     served by measures implicating far less onerous constitutional

     limitations than the sweeping curfew orders employed.

235. As outlined above, the unrest and fires that prompted Mayor Frey’s

     order were confined to the area around the Third Precinct, along Lake

     Street on the City’s south side and along Broadway Avenue on the

     City’s north side. Between and around these areas, much of the City

     was relatively calm and a sweeping order was unnecessary.

236. Because Mayor Frey’s order implicated rights secured under both the

     First and Fourteenth Amendments and because other options such as

     simply deploying the National Guard or administering a more

     localized ban on activity in affected areas offered less rights-restrictive

     alternatives, Mayor Frey’s emergency declaration imposing a City-

     wide curfew was not properly tailored to Defendants’ interests and it

     cannot withstand a constitutional challenge.

237. Because the curfew order was specifically intended to suppress speech

     during certain hours, it swept up a substantial amount of legitimate

     speech unrelated to the restoration of order, and it left few if any



                                                                      46 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 47 of 56




     alternative avenues for expression available, particularly for those

     like Ericka who work during the day.

238. Mayor Frey’s emergency curfew order constituted an unconstitutional

     limit of Ericka’s First Amendment rights under the “time, place and

     manner” analysis.

239. As a direct and proximate result of the enforcement of Mayor Frey’s

     unconstitutional emergency regulation, Ericka suffered serious harm

     including, but not limited to, physical injury, financial injury,

     emotional trauma, loss of access to justice, and pain and suffering.

240. As a direct and proximate result of Mayor Frey’s order, Ericka also

     suffered a constitutional injury in the form of a limitation on her

     fundamental right to speak, assemble with like-minded protesters,

     and seek redress for grievances involving MPD.

241. Thus, Defendants violated the First Amendment and 42 U.S.C. §

     1983.

                 Count 8: Minn. Stat. § 466.02 – Battery

                  (Plaintiff v. Minneapolis, Doe 1 & Doe 2)

242. Plaintiff realleges and incorporates herein by reference all preceding

     and all subsequent paragraphs of this Complaint.




                                                                         47 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 48 of 56




243. Supplemental jurisdiction is proper given that this claim arises from a

     “common nucleus of operative fact.” 28 U.S.C. § 1367; Gibbs, 383 U.S.

     725 (1966).

244. Minnesota Law defines the tort of battery “as an intentional

     unpermitted offensive contact with another.” Paradise v. City of

     Minneapolis, 297 N.W.2d 152, 155 (Minn. 1980).

245. Officer Doe 1 or 2 committed such a battery when one of them

     intentionally and without permission reached across Ericka’s body,

     grabbed her right shoulder, and pulled her from the car. This offensive

     contact then caused Ericka to fall to the pavement, injuring her knee.

246. Officers Doe 1 and 2 willfully or maliciously apprehended Ericka in a

     manner that violated her constitutional rights, and which violated the

     plain language of MINN. STAT. §§ 629.33 and 629.32. See generally

     Soucek v. Banham, 503 N.W.2d 153, 160-63 (Minn. Ct. App. 1993).

247. Because Officer Doe 1 and/or 2 acted intentionally and with reason to

     believe that using such force on an unarmed misdemeanant without

     warning or provocation was legally prohibited, they are not entitled to

     official immunity.

248. Minnesota law holds that “every municipality is subject to liability for

     its torts and those of its officers, employees and agents acting within

     the scope of their employment or duties whether arising out of a

                                                                     48 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 49 of 56




     governmental or proprietary function.” MINN. STAT. § 466.02. This is

     subject to several exceptions including, pertinently, “claim[s] based

     upon an act or omission of an officer or employee, exercising due care,

     in the execution of a valid or invalid statute, charter, ordinance,

     resolution, or rule.” Id. at subd. 5 (emphasis added).

249. As Officer Doe 1 or 2 failed to exercise due care when they forced

     Ericka from her vehicle without warning, municipal Defendant

     Minneapolis is not exempt from liability for Officers Doe. See

     Craighead v. Lee, 399 F.3d 954, 963 (8th Cir. 2005) (applying Minn.

     law) (precluding summary judgment granting immunity to either

     municipality or officer where decision turned on disputed fact

     determination).

250. As a direct and proximate result of Doe Defendant 1 or 2’s actions,

     Ericka suffered serious harm including but not limited to, physical

     injury, financial injury, emotional trauma, loss of access to justice,

     and pain and suffering.

251. Thus, Defendants committed an actionable intentional tort under

     Minnesota law.




                                                                      49 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 50 of 56




               Count 9: Minn. Stat. § 466.02 – Negligence

                   (Plaintiff v. Minneapolis, Doe 1 & Doe 2)

252. Plaintiff realleges and incorporates herein by reference all preceding

     and all subsequent paragraphs of this Complaint.

253. Supplemental jurisdiction is proper given that this claim arises from a

     “common nucleus of operative fact.” 28 U.S.C. § 1367; Gibbs, 383 U.S.

     725 (1966).

254. In forcibly removing Ericka from her vehicle, deploying tear gas, and

     applying unreasonably tight restraints, Doe Defendants “fail[ed] to act

     as a reasonable and prudent police officer in the same or similar

     circumstance.” Kari v. City of Maplewood, 582 N.W.2d 921, 924 (Minn.

     1998).

255. Officers Doe 1 and 2 owed Ericka the duty of apprehending her in a

     constitutionally reasonable manner.

256. Officers Doe 1 and 2 owed Ericka a duty not to unnecessarily harm

     her in the execution of her arrest.

257. Officers Doe 1 and 2 owed Ericka a duty to comply with MINN. STAT.

     §§ 629.33 and 629.32.

258. Officers Doe 1 or 2 breached each of these duties when he or she

     pulled Ericka from her car and pushed her to the pavement.



                                                                    50 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 51 of 56




259. Officers Doe 1 or 2 breached each of these duties when he or she

     deployed tear gas while Ericka was compliant and nonthreatening.

260. Officers Doe 1 or 2’s failure to comply with MINN. STAT. §§ 629.33 and

     629.32 constitutes negligence per se.

261. Officers Doe 1 and 2 willfully or maliciously apprehended Ericka in a

     manner that violated her constitutional rights, and which violated the

     plain language of MINN. STAT. §§ 629.33 and 629.32. See generally

     Soucek v. Banham, 503 N.W.2d 153, 160-63 (Minn. Ct. App. 1993).

262. As a direct and proximate result of Doe Defendant 1 and/or 2’s actions,

     Ericka suffered serious harm including but not limited to, physical

     injury, financial injury, emotional trauma, loss of access to justice,

     and pain and suffering.

263. Thus, Defendants committed an actionable negligence tort under

     Minnesota law.

  Count 10: Minn. Stat. § 466.02 – Negligent Infliction of Emotional
                               Distress

                  (Plaintiff v. Minneapolis, Doe 1 & Doe 2)

264. Plaintiff realleges and incorporates herein by reference all preceding

     and all subsequent paragraphs of this Complaint.




                                                                      51 | P a g e
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 52 of 56




265. Supplemental jurisdiction is proper given that this claim arises from a

      “common nucleus of operative fact.” 28 U.S.C. § 1367; Gibbs, 383 U.S.

      725 (1966).

266. The tort of negligent infliction of emotional distress is established

      when a plaintiff “is within a zone of danger of physical impact,

      reasonably fears for his or her own safety, and consequently suffers

      severe emotional distress with resultant physical injury.” Bohdan v.

      Alltool Mfg., Co., 411 N.W.2d 902, 907 (Minn. Ct. App. 1987).

267. In forcibly removing Ericka from her vehicle and deploying tear gas,

      Officer Doe 1 or 2 placed her directly in such a “zone of danger.”

      Ericka feared for her safety as a result of the officer’s actions, and she

      suffers emotional distress as a result of the incident.

268. Further, Officers Doe 1 and 2 willfully or maliciously apprehended

      Ericka in a manner that violated her constitutional rights, which

      provides an exemption to the “zone of danger” requirement in

      establishing negligent infliction of emotional distress. Bohdan, 411

      N.W.2d at 902 (citing State Farm Mut. Auto. Ins. Co. v. Village of Isle,

      122 N.W.2d 36, 41 (Minn. 1963).

269. As a direct and proximate result of Defendants’ actions, Ericka

      suffered serious harm including but not limited to, physical injury,



                                                                       52 | P a g e
      CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 53 of 56




      financial injury, emotional trauma, loss of access to justice, and pain

      and suffering.

270. Thus, Defendants committed an actionable tort of negligent infliction

      of emotional harm under Minnesota law.

                          RELIEF REQUESTED

      WHEREFORE, Plaintiff respectfully requests that this Court grant the

following relief:

A.    Issue a declaratory judgment stating that Emergency Regulation 2020-

      2-2 is unconstitutional under the First Amendment to the United

      States Constitution.

B.    With regards to claims 1, 2, 3, 4, 6, and 7 (§1983 claims), grant an

      award of compensatory damages totaling $100,000 against one or more

      Defendants as compensation for Defendants’ actions which caused

      Ericka to experience pain and suffering, substantial emotional and

      psychological damages, substantial bodily harm, and significant

      constitutional injuries.

C.    With regard to claim 5 (Monell claim), grant an award of compensatory

      damages totaling $100,000 against Defendant Minneapolis as

      compensation for Defendants’ actions which caused Ericka to

      experience pain and suffering, substantial emotional and psychological



                                                                       53 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 54 of 56




     damages, substantial bodily harm, and significant constitutional

     injuries.

D.   With regards to claims 1, 2, 3, 4, 6, and 7 (§1983 claims), grant an

     award of punitive damages in the amount of $500,000, respectively,

     against Doe Defendants 1 and 2 (in their individual capacities) as a

     consequence for their reckless and callous indifference towards Ericka’s

     rights under the U.S. Constitution and Minnesota law, and to deter

     other members of MPD from committing similar grievous offenses in

     the future.

E.   With regards to claims 1, 2, 3, 4, 5, 6, and 7 (§1983 & Monell claims),

     grant an award of reasonable attorneys’ fees, non-taxable expenses and

     costs pursuant to 42 U.S.C. § 1988, or under any other relevant

     attorney fee statute.

F.   With regards to claims 8, 9, and 10 (state law claims), grant an award

     of compensatory damages totaling $100,000 against Doe Defendants 1,

     2 (or Defendant Minneapolis under MINN. STAT. § 466.02 or MINN.

     STAT. § 3.736), or any combination thereof, as compensation for

     Defendants’ actions which caused Ericka to experience pain and

     suffering, substantial emotional and psychological damages,

     substantial bodily harm, and significant constitutional injuries.



                                                                       54 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 55 of 56




G.   Permanently enjoin the City of Minneapolis from deploying chemical

     irritants against suspected misdemeanants who have not used or

     attempted to use force against any person.

H.   Grant such other relief as may be just and reasonable.

                      DEMAND FOR JURY TRIAL

     Plaintiff demands a jury trial on all issues which may be tried by a jury

pursuant to Rule 38 of the Federal Rules of Procedure.


 DATED: November 13, 2020              Respectfully submitted,

                                       /s/ Nico Ratkowski

                                       NICO RATKOWSKI
                                       MN Attorney ID: 0400413
                                       Contreras & Metelska, P.A.
                                       200 University Avenue W., STE 200
                                       Saint Paul, Minnesota 55103
                                       P: (651) 771-0019
                                       F: (651) 772-4300
                                       nico@contrerasmetelska.com

                                       ANU JASWAL
                                       MN Attorney ID: 0401299
                                       Contreras & Metelska, P.A.
                                       200 University Avenue W., STE 200
                                       Saint Paul, Minnesota 55103
                                       P: (651) 771-0019
                                       F: (651) 772-4300
                                       anu@contrerasmetelska.com

                                       Attorneys for Plaintiff




                                                                     55 | P a g e
     CASE 0:20-cv-02325-WMW-KMM Doc. 1 Filed 11/13/20 Page 56 of 56




                     VERIFICATION OF COMPLAINT

Nico Ratkowski, under penalty of perjury, states the following:

   1. That he is an attorney employed by Contreras & Metelska, PA, the

      attorneys for Plaintiff in this case.

   2. That he affirms the truth of the contents thereof upon information and

      belief, and he believes same to be true, and he further states that the

      sources of this information and belief are documents provided to him by

      Plaintiff, Defendant(s), and third-party witnesses.




 DATED: November 13, 2020                 Respectfully submitted,

                                          /s/ Nico Ratkowski
                                          Nico Ratkowski
                                          MN Attorney ID: 0400413
                                          Contreras & Metelska, P.A.
                                          200 University Avenue W., STE 200
                                          Saint Paul, Minnesota 55103
                                          P: (651) 771-0019
                                          F: (651) 772-4300
                                          nico@contrerasmetelska.com

                                          Attorney for Plaintiff




                                                                       56 | P a g e
